Citation Nr: 1027756	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  03-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) but not 
schizophrenia or a learning defect, including as secondary to 
service-connected residuals of right orchiectomy.

2. Whether new and material evidence has been received to reopen 
the appellant's claim of service connection for schizophrenia and 
a specific learning disability, including as secondary to 
service-connected residuals of right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister 

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 15 
to July 16, 1957.  This matter was originally before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Waco Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  In August 
2003, the Veteran and his sister (his legal guardian) appeared 
for a hearing before a hearing officer at the RO, and in October 
2005 a videoconference hearing was held before the undersigned.  
Transcripts of these hearings are in the claims folders.

In February 2006, the Board issued a decision that denied the 
Veteran's claim for service connection for PTSD.  He appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2006, the Court vacated the Board's 
decision and remanded the issue to the Board for further action 
consistent with a Joint Motion for Remand (Joint Motion) by the 
parties.  This case was before the Board in March 2007 and in 
August 2009 when it was remanded for additional development.

As noted in the March 2010 VA PTSD examination report, VA 
treatment records show that the Veteran has been treated for or 
diagnosed with schizophrenia, a psychotic disorder NOS (not 
otherwise specified), an adjustment disorder, and organic brain 
syndrome, NOS.  The Board has recharacterized the issues on 
appeal based on the holdings of Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).  Clemons holds that the scope of a mental health 
disability claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
However, Clemons also held that where, as here, there is a final 
agency decision denying a claim based on a particular diagnosis 
(in this case, a May 1983 unappealed rating decision denying 
service connection for schizophrenia and a learning defect), and 
subsequently a new and different diagnosis is submitted for VA's 
consideration (here, a claim for PTSD with treatment records 
showing other psychiatric diagnoses including adjustment disorder 
and organic brain syndrome), the second diagnosis must be 
considered factually distinct from the first and must be 
considered to relate to a separate claim.  See Clemons, 23 Vet. 
App. at 8 (distinguishing Boggs v. Peake, 520 F.3d 1330, 1335 
(Fed. Cir. 2008)). 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran claims that he is entitled to service connection for 
PTSD.  Specifically, he alleges that a drill instructor struck 
his testicles with the butt of a rifle during basic training, and 
that psychiatric symptoms manifested soon after such injury.  The 
RO conceded the Veteran's alleged stressor event in this case 
(see January 2004 rating decision granting service connection for 
residuals of right orchiectomy) and provided the basis for this 
concession in a February 2010 memorandum.  The Joint Motion 
directed that a VA examination was warranted in order to obtain 
an opinion as to whether the Veteran has PTSD due to the groin 
injury in service.  Both the August 2008 and the March 2010 VA 
PTSD examination reports addressed the PTSD aspect of the claim.

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010)(correcting effective and applicability dates).  VA has 
indicated that these regulatory changes do not apply in cases (as 
here) where service connection for PTSD is sought as due to 
personal assault.  See VA Training Letter 10-05.

As noted in the Joint Motion, the Veteran has alternately 
asserted that he has a psychiatric disability secondary to his 
service-connected residuals of a right orchiectomy.  The Joint 
Motion directed that a VA examiner "should be asked to address 
whether Appellant is currently suffering from a psychiatric 
disorder secondary to the right orchiectomy" and "should 
address the significance of the pre-induction examination finding 
of emotional instability."  Neither the August 2008 nor the 
March 2010 VA PTSD examination report addresses these matters.  
Accordingly, an additional VA examination and medical opinion is 
necessary.

VA treatment records show that the Veteran has been treated for 
or diagnosed with schizophrenia, a psychotic disorder NOS (not 
otherwise specified), an adjustment disorder, and organic brain 
syndrome, NOS.  Based on these additional psychiatric diagnoses, 
additional medical examination is also required in order to 
reconcile the various diagnoses of record, as well as to address 
whether such conditions are related to service or to a service-
connected disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009).

The evidence shows that the Veteran receives Social Security 
Administration (SSA) disability benefits for schizophrenia.  See 
March 2010 VA examination report.  However, there is no 
indication in the claims folder that the RO made any attempt to 
develop for SSA records.  The law requires VA to make efforts to 
obtain federal records such as these until they are obtained, 
unless it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  Hence, the records 
connected with the SSA determination must be secured for 
association with the claims folder.

The first post-service medical record pertaining to psychiatric 
complaint, diagnosis, or treatment is a VA record of psychiatric 
hospitalization beginning in October 1974.  Particularly in light 
of the Veteran's contentions that his psychiatric problems are 
related to service (in 1957) or are due to his orchiectomy 
(performed in 1961), any records of psychiatric complaints, 
diagnosis, or treatment dated between 1957 and 1974 should be 
developed.

Accordingly, the case is REMANDED for the following action:
1.  With respect to schizophrenia and 
learning defect, the Veteran should be 
provided the notice required in claims to 
reopen in compliance with Kent v. Nicholoson, 
20 Vet.  App. 1 (2006).  He should have ample 
opportunity to respond.  

2.  The Veteran should be asked to identify 
all sources of treatment or evaluation he has 
received for psychiatric disability since his 
discharge from service in 1957 to 1974 (and 
to provide any releases necessary for VA to 
secure reports of private treatment).  Obtain 
complete clinical records of all such 
treatment and evaluation from the identified 
sources.  If any provider does not respond to 
the RO's request for records, the Veteran and 
his representative should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that private records 
are received.

3.  Obtain all relevant VA treatment records 
related to the Veteran's psychiatric 
disability from 1957 to the present.

4.  Obtain from SSA a copy of their decision 
regarding the appellant's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that decision.

5.  Thereafter, arrange for the Veteran to be 
examined by a psychiatrist who should 
identify each psychiatric disorder 
found/shown by the record and provide the 
following medical opinions:

a.	Is it at least as likely as not (i.e. 
whether it is 50 percent or more 
probable) that any diagnosed psychiatric 
disorder can be attributed to service, 
including the groin injury in service; 
and 
b.	Is it at least as likely as not (i.e. 50 
percent or more probably) that any 
diagnosed psychiatric disorder is 
secondary to the right orchiectomy; and 

c.	Address the significance of the pre-
induction examination finding of 
emotional instability 

The examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

6.  Thereafter, the RO should readjudicate 
the issues.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond before the claims file is returned to 
the Board.  The purpose of this remand is to 
comply with the mandates of the Court 
(endorsing the Joint Motion).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

